JOANOS, Judge.
Leggett has appealed his conviction for aggravated child abuse. He alleges that the trial court erred in granting the state’s motion, pursuant to Section 92.53(1), Florida Statutes, to allow videotaping of the testimony of the child victim, on the ground that such procedure violated his right under the federal and state constitutions to face-to-face confrontation of witnesses against him. Under the facts presented herein, we affirm on the authority of Glendening v. State, 536 So.2d 212 (Fla.1988). See also Sampson v. State, 541 So.2d 733 (Fla. 1st DCA 1989).
ERVIN, J., and PEARSON, TILLMAN, (Ret'd), Associate Judge, concur.